Stern, J.,
dissenting. I disagree with the position taken by the majority that the two-issue rule does not apply in workmen’s compensation cases. In so holding, the majority disregards the basic principle underlying the two-issue rule, viz., where the jury’s answer to a separate “question of law and fact” may decide the entire case, such “question” of necessity becomes a “determinative issue” of the case and, thereby, an “issue” within the meaning of the two-issue rule. It is true that in a workmen’s compensation case the jury ultimately decides whether the claimant should participate in the Workmen’s Compensation Fund. However, that determination by the trier of the facts represents a verdict based upon other issues submitted to the jury. In this case, those issues were: (1) Did the claimant receive an injury at work; (2) if the claimant received such injury, was it caused by accidental means; and (3) if the claimant received' such injury, and such injury was *290caused by accidental means, was said injury the direct cause of the disability she now claims?
The majority contends that those three questions are but component parts of a single issue. To me, this holding ignores the summarization of the two-issue rule in Acrey v. Bauman (1938), 134 Ohio St. 449, 454, 17 N. E. 2d 755. In order for a claimant to participate in the Fund the jury would have to answer in the affirmative all three issues presented it. To me, this is no different than, e. g., a personal injury case, where the jury returns a general verdict based upon specific issues presented to it, such as: Was the tort feasor negligent? If so, was such negligence the proximate cause of plaintiff’s alleged injuries? and, if so, did the plaintiff prove the amount of damages?
In the instant case, upon the issues defined by the trial court in his charge, the jury found for the employer. Under the two-issue rule, in the absence of interrogatories, it must be presumed that the claimant failed to establish, by the proper degree of proof, at least one of the basic and determinative issues presented.
I do not agree that the exclusion of Dr. Birrer’s testimony prejudiced claimant’s case. As the hypothetical question was propounded to the medical witness, the first sentence of the answer, as set forth in the statement of facts, was responsive. The latter portion of the answer was not. In any event, the jury never heard the second sentence of the answer, since the testimony was taken by deposition and the ruling was made in the absence of the jury
Upon a review of the record, it is my judgment that (1) the trial court properly excluded the objectionable portion of the medical testimony in question, (2) this exclusion, in no manner prejudiced claimant’s rights to participate in- the Fund as a result of the accident alleged by claimant, and (3) even assuming, arguendo, that the proffered medical testimony should have been admitted in evidence, the two-issue rule mandates a result contrary to that of the majority.
I would reverse the judgment of the Court of Appeals and reinstate the judgment of the Court of Common Pleas.